Citation Nr: 1419332	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-06 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an effective date earlier than November 1, 2002, for the grant of entitlement to service connection for lumbar disc bulge, L2-5.

2.  Entitlement to an effective date earlier than November 1, 2002, for the grant of entitlement to service connection for internal hemorrhoids. 


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from October 1981 to October 1985, and from August 1988 to December 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Board notes that in a February 2011 letter accepted as a substantive appeal by the RO, the Veteran stated that he did not dispute the decision granting compensation back to December 2002.  He stated that he only asked that someone consider going back to December 1997, when he separated from service.  In a March 2011 letter, the RO informed the Veteran that it had accepted the letter as a substantive appeal.  In a March 2011 letter, the Veteran again stated that he did not dispute the decision, but he asked that someone consider going back to December 1997 and provide compensation from December 2002.  June and September 2011 reports of contact indicate the Veteran reported that he wanted to withdraw his appeal, and that he would send a written withdrawal.  However, VA has not received a written withdrawal from the Veteran.  As the Veteran's statements indicated he wished to VA to consider an effective date earlier than the date assigned, and a written withdrawal from the Veteran has not been received, the Board finds that the claims remain on appellate status.  See 38 C.F.R. § 20.204.


FINDINGS OF FACT

1.  No informal or formal evidence was received prior to November 1, 2002, which could be interpreted as an informal or formal claim for entitlement to service connection for a low back disability.

2.  No informal or formal evidence was received prior to November 1, 2002, which could be interpreted as an informal or formal claim for entitlement to service connection for internal hemorrhoids.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to November 1, 2002, for the grant of service connection for lumbar disc bulge, L2-5, have not been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

2.  The criteria for an effective date prior to November 1, 2002, for the grant of service connection for internal hemorrhoids, have not been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I.  Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Here the Veteran is appealing the effective dates assigned.  In this regard, because the April 2010 rating decision granted the appellant's claims, the claims are now substantiated.  His filing of a notice of disagreement as to the effective dates assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a). 38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   This has been accomplished here.  The statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for rating the disability at issue, and included the relevant criteria for determining the effective date.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve an earlier effective date.

VA's duty to assist has been satisfied.  The Veteran's service treatment records and relevant VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007). 

II.  Analysis

In an April 2010 rating decision, the RO granted entitlement to service connection for lumbar disc bulge, L2-5, and service connection for internal hemorrhoids, effective November 1, 2002, the date the Veteran's claims were received by VA.

In this case, the evidence does not show, nor does the Veteran contend, that an informal or formal claim for a low back disability or hemorrhoids was filed prior to November 1, 2002.  The controlling laws and regulations state that an award of disability compensation will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).  Any communication or action, indicating an intent to apply for VA benefits from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2013).  The formal application for benefits received by VA November 1, 2002 is the earliest document in the record that satisfies the requirement for a formal or informal claim.  The evidence of record, viewed in conjunction with the pertinent laws and regulations, provide no basis for an award of service connection for lumbar disc bulge, L2-5 or internal hemorrhoids, prior to November 1, 2002.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an effective date earlier than November 1, 2002, for the grant of entitlement to service connection for lumbar disc bulge, L2-5, is denied.

Entitlement to an effective date earlier than November 1, 2002, for the grant of entitlement to service connection for internal hemorrhoids, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


